[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
For the First Circuit
                            No. 98-1789

                     UNITED STATES,

                  Plaintiff, Appellee,

                           v.

                     DAVID E. PAGE,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MAINE

      [Hon. D. Brock Hornby, U.S. District Judge]

                         Before

Selya, Circuit Judge,
Bownes, Senior Circuit Judge,
and Stahl, Circuit Judge.

Tina Schneider on brief for appellant.
Jay P. McCloskey, United States Attorney, and F. Mark Terison, Assistant U.S. Attorney, on brief for appellee.

February 4, 1999

Per Curiam.  Upon careful review of the briefs and record, we
perceive no clear error in the district court's estimate of the
town's "loss."  See U.S.S.G.  2F1.1, application note 7; U.S.S.G.
B1.1, commentary; see also U.S.S.G.  2C1.1 &amp; 2C1.7.  Given the
information available to the district court, that estimate
reasonably accounted for the direct reduction in the town's tax
revenues that was occasioned by defendant's fraudulent conduct. 
Defendant's specific appellate arguments are meritless.
The government's motion for summary disposition is granted.
Affirmed.  See 1st Cir. Loc. R. 27.1.

                          -2-